

116 S4563 IS: Choice for Every Child Act
U.S. Senate
2020-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4563IN THE SENATE OF THE UNITED STATESSeptember 10, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo give States the flexibility to have Federal education funds follow the child.1.Short titleThis Act may be cited as the Choice for Every Child Act.2.Title I portability(a)In GeneralPart A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended by adding at the end the following:1128.Title I funds follow the low-income child State option(a)In general(1)Allocation to LEAsNotwithstanding any other provision of law and to the extent permitted under State law, a State educational agency may allocate grant funds under this part to the local educational agencies in the State based on the number of eligible children in each local educational agency (including such children who are enrolled in the public schools served by the local educational agency, enrolled in the State-accredited private schools within local educational agency’s geographic jurisdiction, or participating in homeschool in such jurisdiction).(2)Choice of distributionEach State may choose whether to have local educational agencies in the State distribute funds made available for eligible children who are enrolled in State-accredited private schools within each local educational agency’s geographic jurisdiction directly to such schools in accordance with subsection (c)(3)(A) or directly to the parents of such children in accordance with subsection (c)(3)(B). (b)Eligible child(1)DefinitionIn this section, the term eligible child means a child aged 5 to 17, inclusive, from a family with an income below the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce.(2)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section, a State educational agency shall use the criteria of poverty used by the Census Bureau in compiling the most recent decennial census, as the criteria have been updated by increases in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics.(3)Amount per eligible childThe amount available for each eligible child in the State shall be equal to—(A)the total amount available to the State under this section; divided by (B)the total number of eligible children in the State. (c)Student enrollment in public and private schools(1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children enrolled in the public schools served by the local educational agency, enrolled in the State-accredited private schools within local educational agency’s geographic jurisdiction, or participating in homeschool in such jurisdiction.(2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency an amount equal to the sum of the amount available for each eligible child in the State multiplied by the number of eligible children identified by the local educational agency under paragraph (1).(3)Distribution(A)Direct distribution to private schoolsIn the case of a State that chooses to have funds under this section distributed directly to State-accredited private schools within the local educational agency’s geographic jurisdiction, the local educational agency that receives funds under paragraph (2) shall distribute such funds to the public schools served by the local educational agency and State-accredited private schools within the local educational agency’s geographic jurisdiction—(i)based on the number of eligible children enrolled in such schools; and(ii)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this subpart, and not to supplant such funds.(B)Distribution to parents of private school studentsIn the case of a State that chooses to have funds under this section distributed directly to parents of children that are enrolled in State-accredited private schools within the local educational agency’s geographic jurisdiction, the local educational agency that receives funds under paragraph (2) shall—(i)distribute such funds to the public schools served by the local educational agency based on the number of eligible children enrolled in such schools; (ii)distribute the amount available for each eligible child to the parents of each child who is enrolled in a State-accredited private school within the local educational agency’s geographic jurisdiction for use for qualified educational expenses; and(iii)distribute funds under paragraph (2) in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this subpart, and not to supplant such funds.(C)Distribution to parents of home school studentsEach local educational agency that receives funds under paragraph (2) shall distribute the amount available for each eligible child to the parents of each child who participates in homeschool for use for qualified educational expenses. (d)Qualified educational expenses(1)In GeneralIn this section, the term qualified educational expenses means—(A)tuition;(B)curriculum and curricular materials;(C)books or other instructional materials;(D)online educational materials; and(E)tuition for tutoring or educational classes outside of the home, including at a tutoring facility, but only if the tutor or instructor—(i)is not related to the student; (ii)is licensed as a teacher in any State; and(iii)is a subject matter expert in the relevant subject.(2)HomeschoolQualified educational expenses shall include expenses for the purposes described in subparagraphs (A) through (E) of paragraph (1) in connection with a homeschool (whether treated as a homeschool or a private school for purposes of applicable State law). (e)Treatment of direct paymentsThe amount of any direct payment to parents of an eligible child under this section shall not be treated as income of the child or his or her parents for purposes of the Internal Revenue Code of 1986 or for determining eligibility for any other Federal program.(f)Prohibition of control over non-Public educationNothing in this section shall be construed to authorize additional Federal or State control over non-public education providers..(b)Table of contents amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 1127 the following:1128. Title I funds follow the low-income child State option..3.Federal funding under the Individuals with Disabilities Education Act to follow the childPart B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.) is amended by adding at the end the following:620.IDEA funds follow the child State option(a)In generalNotwithstanding any other provision of law and to the extent permitted under State law, a State educational agency may establish a program through which the funds made available under this part are allocated to the local educational agencies in the State based on the number of eligible children within each local educational agency’s geographic jurisdiction. (b)Eligible child(1)Eligible child definedIn this section, the term eligible child means a child with a disability who is eligible to receive special education and related services under this part.(2)Amount per eligible childThe amount available for each eligible child in the State shall be equal to—(A)the total amount available to the State under this part; divided by (B)the total number of eligible children in the State. (c)Allocation to LEAs(1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children within the local educational agency’s geographic jurisdiction.(2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency an amount equal to the amount available for each eligible child in the State multiplied by the number of eligible children identified by the local educational agency under paragraph (1).(3)Distribution of fundsEach local educational agency that receives funds under paragraph (2) shall—(A) distribute to each public school served by the local educational agency an amount equal to—(i)number of eligible children enrolled in such school; multiplied by(ii)the amount available for each eligible child in the State; (B)distribute to the parents of each eligible child in local educational agency’s geographic jurisdiction who is not enrolled in public school an amount equal to the amount available for each eligible child in the State for use for qualified educational expenses; and(C)distribute the funds under paragraph (2) in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this subpart, and not to supplant such funds.(d)Qualified educational expenses(1)In GeneralIn this section, the term qualified educational expenses means—(A)tuition;(B)curriculum and curricular materials;(C)books or other instructional materials;(D)online educational materials; and(E)tuition for tutoring or educational classes outside of the home, including at a tutoring facility, but only if the tutor or instructor—(i)is not related to the student; (ii)is licensed as a teacher in any State; and(iii)is a subject matter expert in the relevant subject.(2)HomeschoolQualified educational expenses shall include expenses for the purposes described in subparagraphs (A) through (E) of paragraph (1) in connection with a homeschool (whether treated as a homeschool or a private school for purposes of applicable State law). (e)Payments to parentsIn the case of an eligible child who is not enrolled in public school and whose parents receive a direct payment under subsection (c)(3)(B), the State shall be considered to have provided that child with a free appropriate public education, to have provided special education and related services to that child, and to have fulfilled the State's other obligations under this part with respect to that child.(f)Treatment of direct paymentsThe amount of any direct payment to parents of an eligible child under this section shall not be treated as income of the child or his or her parents for purposes of the Internal Revenue Code of 1986 or for determining eligibility for any other Federal program.(g)Prohibition of control over non-Public educationNothing in this section shall be construed to authorize additional Federal or State control over non-public education providers..